UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6201



DAVID TERRY KIDD, JR.,

                                            Plaintiff - Appellant,

          versus

JOHN DOE; EDWARD W. MURRAY; E. C. MORRIS;
BENJAMIN R. HAWKINS; LARRY D. HUFFMAN; MR.
LAWSEN; OMBUDSMAN; JOHN B. TAYLOR; LARRY W.
JARVIS; STEVE B. HOLLAR; FAYE W. MCCAULEY; W.
E. JACK; JAMES R. THOMPSON; SCOTT MILLER; R.
HUMPHRIES,   Correctional    Officer;   DIANE
CUBBAGE; RUSS FITZGERALD; GARY L. SANDERSON;
KATHY FRIES; LYNNE GRAHAM COX; CYNTHIA
NUCKOLS; PAT GUERNEY,

                                           Defendants - Appellees,

          and


COMMONWEALTH OF VIRGINIA; VIRGINIA PAROLE
BOARD; DEPARTMENT OF CORRECTIONS; STAUNTON
CORRECTIONAL CENTER; CIRCUIT COURT FOR THE
CITY OF WAYNESBORO; 25TH JUDICIAL DISTRICT;
MARY SUE TERRY; STEPHEN R. ROSENTHAL; PAMELA
ANNE SARGENT; CLARENCE L. JACKSON; LEWIS W.
HURST; GAIL Y. BROWNE; JOHN A. BROWN;
JACQUELINE F. FRASER; DOCTOR SADDOFF; DOCTOR
GARDELLIA; DOCTOR OZINAL; ROD G. GRIFFITH;
MARY ANN WHALEY; WENDY G. DODGE; LISA WILHELM;
DEE DEE HALL; MICHELLE WOODS; BOB CASH; JUDITH
CASH; KAYE MARSHALL; DIANE MOTLEY; THOMAS E.
ROBERTS, Clerk of Court, City of Staunton;
BRENDA MORRIS; JUDITH OWENS; JOHN ROBERT
LEWIS, JR.; MICHAEL M. CLATTERBUCK; PHILLIP
COLTRANE; WILLIAM DULL; RAY FITZGERALD; THOMAS
E. NORTHROP,

                                                       Defendants.
Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-93-788-R)


Submitted:   June 20, 1996                 Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.

David Terry Kidd, Jr., Appellant Pro Se. Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia; Joseph Ross Newell,
TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from district court orders: (1) directing

the clerk to send a copy of Appellant's discovery request to the

Defendants' counsel; and (2) sustaining a Defendant's objection to

deposition prior to resolution of a preceding motion for summary

judgment. We dismiss the appeal for lack of jurisdiction because
the order is not appealable. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1988), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The orders here appealed are neither final orders nor

appealable interlocutory or collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3